Citation Nr: 1042559	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  08-39 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from July 
1964 to July 1967 and subsequent periods of active duty for 
training (ACDUTRA).  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a June 2008 rating decision by the 
Honolulu, Hawaii Department of Veterans Affairs (VA) Regional 
Office (RO).  In April 2009 the Veteran provided testimony before 
RO personnel and in August 2010, a Videoconference hearing was 
held before the undersigned.  Transcripts of the hearings are 
associated with the claims file.  In September 2010, the Board 
received an additional statement and evidence from the Veteran.  
Given the disposition below, forwarding this submission to the RO 
for their initial consideration is not necessary, as the Veteran 
is not prejudiced by the Board's initial review of the 
submission.  

The matter of entitlement to service connection for a low 
back disability on de novo review is being REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if further action on his 
part is required.  


FINDINGS OF FACT

1.  An unappealed July 1993 rating decision declined to reopen 
the Veteran's claim of service connection for a low back 
disability which was denied based essentially on a finding that 
there was no chronic injury in service and no relationship 
between current back problems and service.  

2.  Evidence submitted subsequent to the July 1993 RO decision 
consists of service department records that are related to a 
claimed in-service low back disorder that existed and had not 
been associated with the claims file when VA first decided the 
claim. 




CONCLUSIONS OF LAW

1. The July 1993 RO decision which denied a claim to reopen a 
claim for service connection for residuals of a back injury is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2010). 

2. New and material evidence has been submitted consisting of 
service treatment records, and the claim of entitlement to 
service connection for a back disorder is reconsidered.  38 
U.S.C.A. §§ 5108; 38 C.F.R. § 3.156(c) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Inasmuch as this decision grants in full 
the portion of the claim that is addressed, there is no reason to 
belabor the impact of the VCAA on this matter as any notice error 
or duty to assist omission is harmless.  

B.	Legal Criteria, Factual Background, and Analysis

An unappealed July 1993 rating decision continued the denial of 
the Veteran's claim of service connection for a low back 
disability (which was previously denied essentially based on a 
finding that there was no underlying low back disability).  That 
decision (and the prior one) is final based on the evidence of 
record at the times they were decided.  38 U.S.C.A. § 7105.  

Generally, when a claim is disallowed, it may not be reopened and 
allowed, and a claim based on the same factual basis may not be 
considered.  38 U.S.C.A. § 7105.  However, a claim on which there 
is a final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.  

"New and material evidence" is defined in 38 C.F.R. § 3.156(a).  
"New" evidence means existing evidence not previously submitted 
to agency decision makers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Regarding 
materiality, the United States Court of Appeals for Veterans 
Claims has held that the newly presented evidence need not be 
probative of all the elements required to award the claim but 
that the evidence must tend to prove the merits of the claim as 
to each essential element that was a specified basis for the last 
final disallowance of the claim.  Evans v. Brown, 9 Vet. App. 273 
(1996).  

Relevant evidence at the time of the July 1993 rating decision 
included: a portion of the Veteran's service treatment records 
(STRs) which show (1) treatment for complaints of low back pain 
while on ACDUTRA, beginning in September 1986, and diagnosis of 
lumbosacral sprain; and (2) September 1986 sworn statements by 
fellow servicemen that the Veteran injured his back in September 
1986.  Also of record at that time was a May 1990 private 
treatment record noting a complaint of low back pain and a 
diagnosis of cervical, thoracic, and lumbar somatic dysfunction, 
and a November 1991 private treatment record revealing diagnoses 
of mild lower back pain and lumbar syndrome.  

Based on the grounds stated for the 1993 denial of the claim to 
reopen the claim for service connection for a low back disorder, 
new and material evidence would consist of evidence that there 
was a back injury in service and a relationship between current 
back problems and service.

In this regard, additional evidence received since the July 1993 
RO decision includes STRs pertaining to (1) a March 1988 back 
injury incurred in the line of duty when the pre-fabricated 
trusses fell on a building that the Veteran was constructing; (2) 
a January 1992 medical report which diagnosed lumbosacral 
syndrome with left sacroiliac dysfunction, chronic due to work 
related injury (noted to be 1986 in-service back injury); (3) a 
July 1992 radiology report diagnosing moderately advanced 
degenerative joint disease; and (4) a January 1993 CT scan of the 
back revealing diagnoses of mild annular bulges at L4-L5 and L5-
S1, osteophyte bridging the right S1 joint, and anterior 
osteophytes at L3, L4, and L5.

In addition the new evidence includes VA treatment records 
showing complaints of lower back pain (noting he reinjured 
himself in September 2007); an April 2008 lumbar spine MRI 
revealing mild degenerative changes throughout the lower lumbar 
spine and at the thoracolumbar junction; an August 2010 hearing 
wherein the Veteran indicated he injured his back during ACDUTRA 
in 1986 and in 1988, and that he received treatment after service 
from a "kahuna" (i.e., a masseuse); and a September 2010 
statement from the Veteran's indicated kahuna, M. F., that she 
has treated the Veteran for his lower back with massages twice a 
month for the past 10 years.  

Where the new and material evidence consists of relevant official 
service department records, the former decision is to be 
reconsidered by the adjudicating agency of original jurisdiction 
(AOJ).  This includes official service department records which 
existed and had not been associated with the claims file when VA 
first decided the claim.  38 C.F.R. § 3.156(c).

Because the new evidence includes copies of relevant service 
department records that existed and had not been associated with 
the claims file when VA first decided the claim, VA will 
reconsider the claim. 38 C.F.R. § 3.156 (c).  Accordingly, the 
claim will be reconsidered.




ORDER

New and material evidence consisting of pertinent service medical 
records having been submitted, the claim of entitlement for 
service connection for a low back disorder is reconsidered.  To 
that extent, the appeal is granted. 


REMAND

Further development of the record is necessary to comply with 
VA's duty to assist the Veteran in the development of facts 
pertinent to the claim.  See 38 C.F.R. § 3.159.  

The Veteran alleges that he originally injured his lower back in 
September 1986 (during ACDUTRA), and that he subsequently re-
injured his back in March 1988 (also during ACDUTRA), and 
possibly re-injured his back again in January 1992.  
Significantly, the June 1992 rating decision that originally 
denied the Veteran's claim of service connection for a low back 
disability specifically indicated that his periods of ACDUTRA had 
not been verified.  Review of the claims file reveals that it 
does not appear that all of the Veteran's periods of ACDUTRA have 
been verified.  In particular, his Army Reserve service after 
September 1986 must be verified.  Such is necessary to determine 
whether the Veteran's current low back disability is related to 
his injuries during ACDUTRA.  Also, the new STRs in the claims 
folder were apparently provided by the Veteran during his April 
2009 RO hearing.  To the extent any STRs remain outstanding, his 
full service medical records should be obtained directly from the 
appropriate federal agency/service department.

The Veteran was afforded a VA examination in May 2009.  The 
examiner noted that the Veteran originally injured his back in 
1986 and that the pain resolved.  He further reported that the 
pain returned in 1988, as well as in 1992.  The examiner opined 
that the Veteran's current low back condition (with annular 
bulges and osteophytes with sciatica) is less likely as not 
caused by or a result of his back injury during service.  The 
examiner explained his finding, in part, by noting that "[t]here 
was a pain free interval before the onset of his current 
condition of over 10 years."  

Given that the supplemental STRs noted that (1) the Veteran 
reported intermittent back pain throughout the mid-1980s and 
early 1990s and (2) the January 1993 CT scan in his STRs revealed 
annular bulges and osteophytes with sciatica; and given that the 
Veteran's kahuna reported treating him for back pain from 
approximately September 2000 to September 2010, the Board cannot 
identify the 10-year pain free interval noted by the 2009 VA 
examiner.  

Further, the examiner did not discuss the diagnosis of 
degenerative joint disease in 1992, or opine as to whether his 
degenerative disc disease was related to his injury during 
service.  Hence, the opinion offered in the May 2009 examination 
report was based, at least in part, on an inaccurate factual 
premise, and is inadequate.  Reonal v. Brown, 5 Vet. App. 458, 
460-61 (1993) (a physician's opinion based on an inaccurate 
factual premise has no probative value).  Consequently, another 
examination to secure a medical nexus opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should contact the appropriate 
federal agency/service department(s) and:

a.	Verify all periods of the Veteran's 
service, including ACDUTRA 
(particularly all periods of ACDUTRA 
after September 1986); and
b.	Obtain a copy of the Veteran's 
complete, official service department 
records, including all medical 
records and his personnel file.  

2.  The RO should then arrange for an 
orthopedic examination of the Veteran to 
determine the nature and likely etiology of 
his low back disability.  The Veteran's 
claims file (including this remand) must be 
reviewed by the examiner in conjunction with 
the examination.  Based on review of the 
record and examination of the Veteran, the 
examiner should identify (by medical 
diagnosis) the Veteran's current low back 
disability/ies and opine whether any such 
disability is at least as likely as not (a 50 
percent or greater probability) related to 
his service, and specifically to low back 
injuries therein (rather than to postservice 
intercurrent injury).  If only part of the 
current disability is related to the injuries 
in service, please identify, to the extent 
possible, the pathology (and associated 
impairment) that is attributable to the 
injuries in service.  The examiner must 
explain the rationale for all opinions given.  

3.  The RO should then reconsider the claim 
pursuant to 38 C.F.R. § 3.156(c).  If it 
remains denied, the RO should issue an 
appropriate supplemental statement of the 
case, and afford the Veteran and his 
representative the opportunity to respond 
before the case is returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims 


that are remanded by the Board for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


